Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the alternatives for the roller shape, specifically convex or domed, in claim 22 is not shown, and more specifically the combination of the contact with the roller being in a region that includes the center of the roller along with these particular shapes, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1, 3, 6, 9, 11, 15, 17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka, JP2009068592, in view of Nyberg, USP 2,989,353.
Regarding claim 1, Yutaka discloses a self-aligning roller bearing, comprising: an inner bearing ring (2/2a); an outer bearing ring (1); at least one row of roller elements (3) interposed in-between said inner and said outer bearing ring; and a cage (4a/4b) comprising a ring-formed first cage portion (7a) and a plurality of distributed cage pocket bars (8a) protruding axially outwardly from an axial side face of said first cage portion, delimiting a plurality of cage pockets (9) for said roller elements, wherein said side face comprises one or more protrusions (13) configured to respectively abut a region of an axial end face of a respective roller element, which region comprises at least a radial centre of said roller element, wherein said one or more protrusions are configured for guiding said respective roller into correct axial position (provides and abut that keep the roller in the correct position along the axial direction), and said one or more protrusions respectively has a maximum extension in a normal direction exceeding at least 0.5% of a diameter (d) of said roller elements (paragraph 0012 states near the end that the protrusion amount of the convex part is about 0.1-0.5mm and early in paragraph 0012 this range, in referencing another part with the same dimensions, is within 0.4-2% of the roller diameter thus Yutaka anticipates these limitations).
As noted in the previous office actions Yutaka does not disclose that the end face of the roller is free of a central recess (see further note below).
Nyberg teaches that a guiding protrusion/biasing element on the surface of a bearing cage can be placed in contact with a flat end of a rolling element (see Figure 6, 41 contacts the flat end face of 34).
It would have been obvious to one having ordinary skill in the art to modify Yutaka and use a rolling element with a flat end face that is free of a central recess, as taught by Yutaka, since substituting between different known rollers provides the same predictable result of interfacing the roller with the cage structure in a manner that provides a guiding protrusion that acts to keep the roller in the proper axial position.  In addition the use of the protrusion on the flat end surface provides for reducing friction while still providing satisfactory guidance of the rollers (as addressed by Nyberg, column 1, lines 48-57).
NOTE:  The prior office action indicated what appears as a recess in the drawings, such as on the right of figure 5 in Yutaka, however in further reviewing the document what appears to be curved lines indication a dimple or even a protrusion (on the left of 5 at 13) might in fact be the lead lines for the reference character, however the disclosure makes no mention of the actual shape of the end face of the roller.  In light of the quality of the drawings and the lack of any sufficient disclosure about the particular feature it cannot be said with certainty that the end of the roller is truly free of a recess or dimple thus the above rejection has been made.
Regarding claim 3, Yutaka discloses that said one or more protrusions respectively has a shape free from edges, wherein the shape of a truncated sphere (see paragraph 0026 the “convex portion”, by definition a convex portion is a spherical shape and thus would be free of edges and thus a spherical shape free of edges is anticipated by the disclosure of Yutaka).
Regarding claim 6, Yutaka discloses that said one or more protrusions respectively has a maximum extension in a normal direction exceeding at least 1% of said roller diameter (d) (paragraph 0012 states near the end that the protrusion amount of the convex part is about 0.1-0.5mm and early in paragraph 0012 this range, in referencing another part with the same dimensions, is within 0.4-2% of the roller diameter thus Yutaka anticipates these limitations).
Regarding claim 9, Yutaka discloses that said one or more protrusions together with the first cage portion form a single entity (as illustrated the first cage portion and the protrusion, 7a and 13, are one single part).
Regarding claim 11, Yutaka discloses that said one or more protrusions are distributed along said side face such that a respective protrusion is provided for each cage pocket (one protrusion per pocket is what is being disclosed by Yutaka).
Regarding claim 15, Yutaka discloses said self-aligning roller bearing is configured for rotating speeds higher than a threshold orbital speed at which said roller elements are affected by centrifugal forces that exceeds the gravity forces (Yutaka discloses that the bearing is for a high speed drive and thus as best discernible would be “configured” for high rotating speeds in the same manner as the instant application).
Regarding claim 17, Yukata discloses that said self-aligning roller bearing is a double row self-aligning roller bearing with two rows of roller elements, wherein the double row self-aligning roller bearing is a spherical double-row bearing, without a guide ring, flange and/or rib (see Figure 1, as illustrated the bearing does not include a guide ring, flange or rib).
Regarding claim 19, Yutaka discloses a cage for a self-aligning roller bearing having a plurality of roller elements (3), comprising: a ring-formed first cage portion (7a) and a plurality of distributed cage pocket bars (8a) protruding axially outwardly from an axial side face of said first cage portion, delimiting a plurality of cage pockets (9) for said roller elements, wherein said axial side face comprises one or more protrusions (13) configured to respectively abut a region of an axial end face of a respective roller element, which region comprises at least a radial centre of said roller element (see paragraph 0026 of translation provided by Applicant, it is noted that Yutaka discloses a recess in the end of the roller that interacts with the protrusion, however this recess is still part of the axial end face and forms the abutting region), wherein the protrusions are configured for guiding a said roller element into correct axial position (maintains proper spacing) and said one or more protrusions respectively has a maximum extension in a normal direction exceeding at least 0.5% of a diameter (d) of said roller elements (paragraph 0012 states near the end that the protrusion amount of the convex part is about 0.1-0.5mm and early in paragraph 0012 this range, in referencing another part with the same dimensions, is within 0.4-2% of the roller diameter thus Yutaka anticipates these limitations).
As noted in the previous office actions Yutaka does not disclose that the end face of the roller is free of a central recess (see further note below).
Nyberg teaches that a guiding protrusion/biasing element on the surface of a bearing cage can be placed in contact with a flat end of a rolling element (see Figure 6, 41 contacts the flat end face of 34).
It would have been obvious to one having ordinary skill in the art to modify Yutaka and use a rolling element with a flat end face that is free of a central recess, as taught by Yutaka, since substituting between different known rollers provides the same predictable result of interfacing the roller with the cage structure in a manner that provides a guiding protrusion that acts to keep the roller in the proper axial position.  In addition the use of the protrusion on the flat end surface provides for reducing friction while still providing satisfactory guidance of the rollers (as addressed by Nyberg, column 1, lines 48-57).

Regarding claims 20 and 21, Yutaka discloses a cage for a self-aligning roller bearing, comprising: a ring-formed first cage portion (7a) and a plurality of distributed cage pocket bars (8a) protruding axially outwardly from an axial side face of said first cage portion, delimiting a plurality of cage pockets (9) for said roller elements, wherein said axial side face comprises one or more protrusions (13) configured to respectively abut a region of an axial end face of a respective roller element, which region comprises at least a radial centre of said roller element, wherein that said one or more protrusions are configured for guiding said respective roller element into correct axial position (the protrusion as is preforms this function), wherein said one or more protrusions respectively has a shape free from edges, and that said one or more protrusions respectively has a maximum extension in a normal direction exceeding at least 0.5% of a diameter (d) of said roller elements [clm 20] or exceeding at least 1% [clm 21] (paragraph 0012 states near the end that the protrusion amount of the convex part is about 0.1-0.5mm and early in paragraph 0012 this range, in referencing another part with the same dimensions, is within 0.4-2% of the roller diameter thus Yutaka anticipates this limitation).
As noted in the previous office actions Yutaka does not disclose that the end face of the roller is free of a central recess (see further note below).
Nyberg teaches that a guiding protrusion/biasing element on the surface of a bearing cage can be placed in contact with a flat end of a rolling element (see Figure 6, 41 contacts the flat end face of 34).
It would have been obvious to one having ordinary skill in the art to modify Yutaka and use a rolling element with a flat end face that is free of a central recess, as taught by Yutaka, since substituting between different known rollers provides the same predictable result of interfacing the roller with the cage structure in a manner that provides a guiding protrusion that acts to keep the roller in the proper axial position.  In addition the use of the protrusion on the flat end surface provides for reducing friction while still providing satisfactory guidance of the rollers (as addressed by Nyberg, column 1, lines 48-57).
Regarding claim 22, Yutaka in view of Nyberg discloses that the end face of the roller is flat (as taught by Nyberg, figure 6).

Claims 7, 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka, JP2009068592, in view of Nyberg, USP 2,989,353, as applied above and further in view of Hert, WO2018/146410 (see USP 10,781,860 for line citations).
Regarding claims 7 and 8, Yutaka in view of Nyberg does not disclose that said one or more protrusions comprise a polymer material. (It is noted that Nyberg discloses plastic but not specifically a polymer).
Hert teaches a self-aligning roller bearing cage where at least a portion of said cage or all of the cage comprises a polymer, specifically PEEK (see column 5, lines 25-29).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Yutaka in view of Nyberg and make the bearing cage, as a whole, out of any previously known material, including a polymer in the form of PEEK, as taught by Hert, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is further noted that the instant application states that the polymers are common material for cages and includes PEEK as one of the materials, using a common material is not inventive.
Regarding claim 10, Yutaka discloses that said one or more protrusions together with the first cage portion form a single entity (as illustrated the first cage portion and the protrusion, 7a and 13, are one single part).
Regarding claim 12, Yutaka discloses that said one or more protrusions are distributed along said side face such that a respective protrusion is provided for each cage pocket (one protrusion per pocket is what is being disclosed by Yutaka).

Claims 13, 14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka, JP2009068592, in view of Nyberg, USP 2,989,353, as applied to claim 1, and further in view of JP2015-121236 (JP’236) OR Yutaka, JP2009068592, in view of Nyberg, USP 2,989,353 and Hert, WO2018/146410, as applied to claim 12 above, and further in view of JP2015-121236 (JP’236).
Regarding claims 13 and 14, Yutaka does not disclose that said cage further comprises a ring-formed second cage portion axially parallel with said first ring portion, said second cage portion connecting together end portions of said cage pocket bars axially.
JP’236 teaches that a cage in a self-aligning bearing with two ring portions (61 and 62), one on each side of the roller (5), see figures 1 and 8 for example, is a known alternative for a comb type cage or a cage without a second ring portion (figure 9).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Yutaka and add a second cage portion on the opposite side of the roller element from the first, thus forming a window type cage rather than a comb type cage, since substituting between known alternative cages both disclosed as usable in a self-aligning bearing, as disclosed by JP’236 which shows both times in figures 1, 8 and 9, is within the level of ordinary skill and provides the predictable result of further limiting axial movement of the roller and providing a greater degree of control and stability to the roller movement.  
Regarding claim 16, Yutaka discloses that said self-aligning roller bearing is configured for rotating speeds higher than a threshold orbital speed at which said roller elements are affected by centrifugal forces that exceeds the gravity forces (Yutaka discloses that the bearing is for a high speed drive and thus as best discernible would be “adapted” for high rotating speeds in the same manner as the instant application).
Regarding claim 18, Yukata discloses that said self-aligning roller bearing is a double row self-aligning roller bearing with two rows of roller elements, wherein the double row self-aligning roller bearing is a spherical double-row bearing, without a guide ring, flange and/or rib (see Figure 1, as illustrated the bearing does not include a guide ring, flange or rib).
Response to Arguments
With regards to the outstanding drawing objection:  The replacement drawings only resolved the first drawing objection, the second objection regarding the shapes not being shown has not been addressed nor has Applicant presented any argument regarding this particular objection and thus the objection is maintained. 
Applicant's arguments filed on April 11th and April 22nd  have been fully considered but they are not persuasive.
In the reply filed April 11th Applicant presented arguments regarding the presence of a central recess in the roller of Nyberg and this not reading on the claimed invention.  This was addressed as follows:
Applicant’s Argument with respect to the combination presented is that the teaching reference to Nyberg does not show or teach that the end face of the roller is free of a central recess.  Applicant uses the drawings of Nyberg as support for the argument and concludes that since both embodiments include a dashed line that both embodiments include an axially extending bore.  However this argument is based on a comparison of two different exclusive embodiments of Nyberg, Figure 1 being a roller mounted on an axle that is part of the cage and the other being a pocket type cage.  Comparing the figures and concluding the first shows a hole with a dashed lien and thus the dashed line in the other embodiment must also be a hole is not persuasive and is not something that can be done when comparing mutually exclusive embodiments.  Figure 6 must be reviewed on its own and in light of the disclosure which states that the portion 41 contacts the end of the roller, if the dashed line was a bore in the roller as Applicant argues how would 41 contact the end of the roller as stated in column 3 of the disclosure?  If the dashed line was a bore then 41, which is clearly smaller in diameter than the dashed line, would fit within the  bore and not contact the end face.  In this embodiment the dashed line is representing the bridges of the cage that run between 44 and 45 not a bore.  Based on this Nyberg does indeed teach what it is relied upon for in the rejection and thus the rejection is maintained.
On page 2 of the Remarks filed April 22nd, in response to the argument above Applicant states that no support for this allegation has been provided and to further argue their position points to figure 4 of Nyberg.  However, Figure 4 is part of the first embodiment not the second embodiment which is relied upon in the rejection.  With regards for support for the allegation the drawings in Nyberg clearly show two different types of cages, one being a pinned cage with the pins extending through the roller, the other, the second embodiment which is relied upon, being a pocket type cage where the rollers are held in a pocket and thus no hole is required in the roller.  To further support that these are different embodiments Applicant’s attention directed to the bottom of column 2 where Nyberg states, after describing embodiment 1, figures 1-5, that “The invention is not limited to the forms described.  It may for example be applied to cylindrical roller bearings in which the rollers are guided by a pair of flanges”.  As illustrated in this embodiment the projection contacts the end face and is meant to bias the roller in one direction, if there was a recess at the contact surface this would not occur and the projection would function more as a retention device rather than a biasing device as described relative to this embodiment. 
With regards to item I of the remarks:
Applicant argues that the dimensions of Yutaka referenced in the rejection is a pocket gap and not the length of the protrusion.  To support this argument Applicant quotes paragraph 12 of the reference however this quotation does not match the paragraph as it appears in the translation provided by Applicant on 4/16/21.
Paragraph 0012 in the translation provided by Applicant is broken up into 5 separate paragraphs.  The fifth paragraph in this translation states “In addition, the amount of the protrusion of this convex part is the state which this convex part and the end surface of the spherical roller contact/abutted, and let it be the quantity that makes the gap/clearance (for example, about 0.1-0.5mm)”.  It is noted that this is similar to the second bolded part in the remarks but in this version of the paragraph it is explicitly stating that the “amount of the protrusion” is the “quantity that makes the gap” or in other words the length of the protrusion equals the spacing of the gap.  So the gap and the protrusion are both 0.1-0.5 mm which is equal to 0.4-2% of the roller diameter which anticipates this feature of the claim.
Applicant then reference paragraph 0024 which discusses changes to the clearance based on the size of the bearing and concludes that this recitation proves that the sizes in paragraph 0012 defines the gap and not the protrusion.  However this is also unpersuasive, paragraph 0024 is stating that clearance varies based on bearing size, this does not say that protrusion and gap would not remain equal.  Furthermore statements that sizes can change does not overrule the prior disclosure which gives specific dimensions as the reference must be reviewed in its totality, based on this the reference is giving an example of a specific size range but is stating that it can also be different from this, this does not negate the fact that the size range has been disclosed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656